Citation Nr: 1204974	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as numbness of the left hip, leg, and foot, to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as numbness of the right hip, leg, and foot, to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity.  

3.  Whether new and material evidence has been received by the Department of Veterans Affairs (VA) to reopen a previously denied claim for service connection for right elbow arthritis.  

4.  Entitlement to an increased rating for arthritic changes of the cervical spine, currently evaluated as 20 percent disabling.  



5.  Entitlement to an initial rating in excess of 0 percent for residuals of old healed fractures of the right superior and inferior pubic rami with minimal deformity from January 5, 1963, to November 5, 2007, and in excess of 10 percent on and after November 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions entered by the VA Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran's previously denied claim for service connection for right elbow arthritis is herein reopened based on the finding that new and material evidence has been received by VA.  That reopened claim, in addition to the claims for direct and secondary service connection for peripheral neuropathy of the lower extremities, claimed as numbness of each hip, leg, and foot, and for an initial rating for residuals of old healed fractures of the right superior and inferior pubic rami with minimal deformity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right elbow arthritis was most recently denied by an August 1998 decision of the Board that was not then appealed; since entry of that decision, evidence has been added to the record that was not previously before VA decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for right elbow arthritis.  

2.  The service-connected arthritic changes of the cervical spine are shown to be manifested currently and throughout the entire appeal period by a reduction in forward flexion of the cervical spine to not less than 18 degrees, that is not further reduced by pain, fatigue, weakness, lack of endurance, incoordination, or repetitive movement; indicia of ankylosis are absent.  

3.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the Veteran's service-connected arthritic changes of her cervical spine.  


CONCLUSIONS OF LAW

1.  The Board decision entered in August 1998, denying service connection for a right elbow arthritis, is final; since entry thereof, new and material evidence has been received by VA with which to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for the assignment of a rating in excess of 20 percent for arthritic changes of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5242 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Newness and Materiality of the Evidence:  Service Connection for Right Elbow Arthritis

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this limited matter is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection for right elbow arthritis was most recently denied by the Board in its August 1998 decision, in which it was determined that the Veteran did not sustain an inservice injury to the elbow for which there was residual disability and that arthritis of the elbow was not attributable to service or any event thereof.  No appeal of the Board's decision followed, thereby rendering it final.  38 U.S.C.A. § 7104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim for service connection for right elbow arthritis.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, that analysis is unnecessary based on a VA medical report compiled by a treating physician in August 2007, wherein the Veteran was noted to be experiencing increased pain and disability of the right elbow, described by the Veteran as arthritis, which the VA physician opined was a service-connected disability, the source of which was indirectly referenced as an injury sustained in an inservice motor vehicle accident.  This evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to potential service incurrence of right elbow arthritis, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection, have been met.  The previously denied claim is therefore reopened per 38 U.S.C.A. § 5108 and that reopened claim is further addressed in the REMAND portion of this document.  

Claim for Increase:  Cervical Spine Arthritis

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letters, dated in June, August, and October 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the Veteran prior to the initial adjudication of the claim(s) at issue in March 2008, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to the disability at issue during the course of this appeal. The focus of both of the examinations was the severity of the disorder evaluated at that time, and the reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examinations are adequate because they fully describe the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claim for Increase

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

By its rating decision of November 1997, the RO granted service connection for arthritic changes of the cervical spine and assigned a 20 percent rating therefor, effective from July 1994, under the rating criteria for degenerative arthritis and associated limitation of motion.  No change in the rating assigned was thereafter effectuated, although in connection with the claim for increase filed in June 2007, the denial of which forms the basis of the instant appeal, the RO has evaluated the Veteran's arthritic changes of the cervical spine under modified rating criteria, specifically, DC 5242 on the basis of degenerative arthritis.  

DC 5242 directs that degenerative arthritis of the spine is to be rated under the general formula for the rating of spinal disease or injury, or under DC 5003 for arthritis.  

Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. 

Under the general rating formula for spinal disease or injury, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a Under DC 5237, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The 20 percent rating is for assignment where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, and it requires forward flexion of the cervical spine to be limited to 15 degrees or less or a showing of favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is for assignment where there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion, extension, and lateral flexion of the cervical spine is from 0 to 45 degrees, with rotation in either direction from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

In connection with the claim for increase received by VA in June 2007, various items of evidence relating to the Veteran's cervical spine have been developed, primary of which are VA spine examinations in July 2007 and October 2009.  When evaluated by VA in July 2007, the Veteran voiced a complaint of constant cervical spine pain, with flare-ups occurring every one to two months and lasting about one week.  The VA examiner described a mild limitation of range of motion, with active forward flexion being reduced to 18 degrees and passive range of motion being limited to 24 degrees.  With repetitive movement, there was no pain, fatigue, weakness, lack of endurance, incoordination, or further limited motion.  No vertebral fracture or ankylosis was indicated.  

In her October 2007 statement, the Veteran's sister reported that she visited the Veteran four or five time yearly and had observed a deterioration in her status.  Although she did not specifically reference the cervical spine, the sister indicated that she had observed that the Veteran had a difficult time in arising from a seated or supine position, as well as walking and the performance of daily chores.  

Private medical examination in April 2009 revealed a normal and pain-free range of motion of the cervical spine.  On a VA examination in October 2009, the Veteran complained of increasing cervical spine pain, along with limited motion, muscle spasm, and tenderness.  Flare-ups of symptoms occurring once or twice weekly were reported by her.  Clinically, some tenderness to palpation of the cervical spine was present, but without identifiable muscle spasm or ankylosis.  Forward flexion of the cervical spine was to 32 degrees and, after three repetitions, to 30 degrees.  Extension was normal and there was some reduction as to lateral flexion and rotation.  The VA examiner did not observe further loss of motion, other than as noted, due to pain, fatigue, or incoordination, although increased grimacing and hesitancy were evident.  

As indicated above, assignment of the next higher evaluation requires that forward flexion of the cervical spine be reduced to 15 degrees or less, or alternatively, that ankylosis be present.  The record fails to objectively identify that the required reduction in forward flexion or ankylosis.  The Veteran is competent to state what comes to her through her senses, including what she personally observes in terms of her pain level and its effect on her ability to move about.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, in this instance, the developed medical data fail to corroborate or substantiate the Veteran's contentions of an increased level of severity, particularly in terms of the requisite showing of a reduction in forward flexion to 15 degrees or less, ankylosis, or pain and functional loss warranting any further schedular increase.  Moreover, there is no indication that the Veteran is a medical professional who has the requisite training and experience as to render competent any opinion as to medical diagnosis or etiology.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected disability involving the cervical spine is clearly accounted for under the applicable DC.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of her disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating for the disability at issue.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to an increased schedular or extraschedular evaluation or cervical spine arthritis, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been received by VA to reopen a previously denied claim for service connection for right elbow arthritis.  

An increased rating for arthritic changes of the cervical spine is denied.  


REMAND

There remains for consideration the merits of the Veteran's reopened claim for service connection for right elbow arthritis, but prior to the Board's entry of a final decision relating thereto, additional medical input is deemed necessary for examination of the Veteran and entry of a medical opinion as to etiology.  The Board notes that service connection for residuals of a humeral fracture sustained in an inservice automobile accident in September 1962 has already been established; yet, it remains unconfirmed whether in fact there is present an arthritic process of the right elbow that is part and parcel of the fracture residuals or otherwise represents a progression or maturation of the underlying fracture, or even a secondary result.  VA examination in September 2007 included an X-ray of the right elbow which was interpreted as normal, and yet there is a showing on the initial postservice VA medical examination that range of motion of the elbow was reduced, followed by April 1995 testing showing cystic changes and minimal degenerative changes of the elbow and medical input in 1996 and 1997 essentially conceding the presence of elbow arthritis.  The Veteran reports that one or more medical professionals has advised her that an arthritic process of the right elbow is present, and while diagnoses involving arthritis of multiple joints or a myofascial pain syndrome are of record, there is absent from the record definitive radiographic evidence of an arthritic process of the right elbow.  If and only if the existence of right elbow arthritis is verified by imaging or other diagnostic testing, its etiology must be established by medical opinion based on a review of all pertinent evidence.  Remand to permit the AMC to undertake this development is therefore necessitated.  38 C.F.R. § 19.9 (2011). 

The Veteran's claimed numbness of the lower extremities is attributed to various known or unknown causes, including but not limited to fibromyalgia, traumatic brain injury, and peripheral neuropathy, although electrodiagnostic testing in 2008 failed to demonstrate the existence of peripheral neuropathy.  It is noteworthy that service connection has previously been denied for fibromyalgia and traumatic brain injury and neither of those specific issues are now before the Board for review.  Notice, too, is taken that the most recent VA examination in October 2009 yielded a diagnosis of bilateral peripheral neuropathy without evidence of bilateral hip or leg numbness.  Moreover, it was the VA examiner's medical opinion that the Veteran's peripheral neuropathy was less likely than not caused by or the result of pelvic fractures.  Notably, however, that VA examiner in October 2009 failed to offer an opinion as to the likelihood that the claimed disorder involving peripheral neuropathy or numbness of the lower extremities was aggravated by the service-connection pubic rami fractures, nor has any other medical professional specifically offered an opinion as to the question of aggravation.  Remand for additional medical input to more clearly identify the nature of the alleged disability and its etiology, and specifically aggravation thereof by service-connected residuals of the pubic rami fractures, is deemed necessary.  

The record also reflects that service connection for residuals of old healed fractures of the right superior and inferior pubic rami with minimal deformity was established by RO action in March 2008, at which time a 0 percent rating was assigned from November 6, 2007.  By its rating decision in August 2008, the RO determined that there had been a clear and unmistakable error in prior rating decisions which warranted a grant of service connection for the pubic rami fractures from January 5, 1963, with assignment of a 0 percent rating from that date.  However, the rating of that disability was accomplished without notice to the Veteran of the evidence needed to support a compensable rating dating to 1963, provision of an opportunity to her to present pertinent evidence, or RO citation or discussion of the pertinent evidence or governing rating criteria dating to January 1963, in violation of 38 C.F.R. § 3.103 (2011).  By its further action in November 2009, the RO increased the rating assigned for that disability from 0 percent to 10 percent, effective from November 6, 2007.  Remand for corrective actions relating to the rating period dating to January 1963 is required.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, in terms of the remaining appellate issues as to the Veteran's reopened claim for service connection for arthritis or other right elbow disorder; his original claims for direct and secondary service connection for peripheral neuropathy of each lower extremity, claimed as numbness of each hip, leg, and foot; and his claim for an initial compensable rating dating to January 1963 and in excess of 10 percent from November 6, 2007, for residuals of fractures of the right superior and inferior pubic rami with minimal deformity, regarding what evidence is still needed to support entitlement to the requested benefits and what the VA's role is in assisting her in obtaining that evidence.  

2.  Request that the Veteran identify in writing to the extent possible all VA and non-VA health care providers or facilities, which have treated her since service for her claimed disorders, including right elbow arthritis or other disorder of the right elbow; peripheral neuropathy or claimed numbness of each hip, leg, and foot; and her pelvic fractures.  She should provide the names and addresses of those providers or facilities, the specific disability treated, and the approximate dates of treatment. 

Upon receipt of such information, the AMC should obtain all pertinent records of treatment, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

4.  Thereafter, afford the Veteran a VA medical examination for the purpose of evaluating the nature and etiology of her claimed arthritis or other disorder of the right elbow.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion as to the following, with full supporting rationale: 

Is there now shown to be an arthritic process or other disorder of the Veteran's right elbow, and, if so, is it at least as likely as not (50 percent or greater probability) that any such right elbow disorder originated during the Veteran's period of service or, as applicable only to arthritis, within the one-year period immediately following service, or is otherwise attributable to military service or any event thereof, including the vehicular accident of September 1962?  The response should include a complete discussion as to the relationship, if any, between the Veteran's right elbow arthritis or other right elbow disorder and her already service-connected residuals of a right humeral fracture, and, particularly, whether the arthritis or other disorder is part and parcel of the fracture residuals or represents a progression or maturation of those residuals.  Whether it is at least as likely as not (50 percent or greater probability) that the arthritis or other right elbow disorder was directly caused or aggravated by the fracture residuals must also be determined.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against those matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Return the report of the VA medical examination conducted on October 28, 2009, by D. Okerson, PA-C, to permit her to review the claims folder in detail, prior to the preparation of an addendum to her earlier report. That addendum should address the question of whether the claimed disorder involving peripheral neuropathy or numbness of the lower extremities was aggravated by the Veteran's service-connection pubic rami fractures.  If D. Okerson is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed disorder involving peripheral neuropathy or numbness of each lower extremity.  The Veteran's VA claims file must be furnished to D. Okerson or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, D. Okerson or other VA examiner is asked to address the following question, providing a complete rationale for the opinion offered: 

Is it at least at likely as not (50 percent or greater probability) that any current disorder involving peripheral neuropathy or numbness of each lower extremity was aggravated by service-connection pubic rami fractures with deformity?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of aggravation as against.  More likely and as likely support the contended nexus; less likely weighs against the claim. 

D. Okerson or her designee is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, adjudicate the Veteran's reopened claim for direct and/or secondary service connection for right elbow arthritis or other right elbow disorder; her original claims for direct and secondary service connection for peripheral neuropathy involving claimed numbness of each hip, leg, and foot; and her claim for an initial rating in excess of 0 percent for service-connected old healed fractures of the right superior and inferior pubic rami with deformity from January 5, 1963, to November 5, 2007, and in excess of 10 percent on and after November 6, 2007, based on pertinent legal and rating criteria then in effect.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


